DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 15-20 does/do not fall within at least one of the four categories of patent eligible subject matter because the limitations recite a "tangible computer machine-readable storage medium".  
The term tangible is defined as something that can be perceived or realized, therefore given the broadest reasonable interpretation would include the use of a signal. Applicant’s specification is silent regarding the medium which could include any signal used to provide machine instructions i.e. machine-readable signal. A signal does not fall within one of the enumerated statutory categories (i.e. process, machine, manufacture, or composition of matter). See MPEP 2106(IV)(B). The claims as written are directed to non- statutory subject matter, appropriate correction is required. It is suggested to use the term "non-transitory".
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 9 are directed to a process (a series of acts or steps) and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices).  Thus, the claims fall within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claims 9 and 15 recites:
“obtaining a customer support ticket”, “extracting a topic of the customer support ticket using a topic model based on natural language processing techniques”, “converting the customer support ticket to a topic vector representation using the topic model, wherein the topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on a collection of processed customer support tickets”, “extracting one or more features from the customer support ticket”, “generating a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features”, “applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets”, and “identifying at least one processed customer support ticket from the collection of processed customer support tickets that is related to the customer support ticket, based on a predefined similarity metric”
The limitations as drafted under their broadest reasonable interpretation fall within the “mathematical concepts” grouping of abstract ideas because other than  See MPEP 2106.04(a)(2)
The Applicant’s Specification emphasizes in the background section Customer support requests are often documented using tickets. In the field of IT (Information Technology), for example, a ticketing system is often used to manage IT tickets. There is often a large number of duplicate and/or otherwise related tickets. For example, in the IT context, related tickets are often encountered when an exchange server fails, or when a failure occurs with a single sign on process. In these types of situations, a number of users will typically submit independent customer support requests, with many users often describing the nature of the request differently, although the root cause for the multiple requests is often the same or at least related. A need therefore exists for improved techniques for aggregating multiple related customer support issues, for example, as part of a root cause analysis for IT issues under investigation. In this manner, related customer support issues can be handled together.

As such, the Specification and limitations of claims 1, 9, and 15 when considered as a whole pertain to mathematical formulas or equations necessary for identifying similar customer support tickets which falls within the “mathematical concepts” groupings of abstract ideas. A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. Accordingly, claims 1, 9 and 15 recites an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “using at least one processing device” is at best a tool to implement the abstract idea and does not render the claims patent eligible because the claims require no more than generic computers (See spec, Fig. 7).  The use of a MPEP 2106.05 (f)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the 
7.	Claims 2-8, 10-14, and 16-20 are dependent of claims 1, 9 and 15.
For example, claim 2 recites “wherein the topic model employs Latent Dirichlet Allocation techniques”, claims 3, 10, and 16 recite “wherein the topic model distinguishes different words used to describe related incidents”, claims 4, 11, and 17 recite “wherein the topic model is trained over the collection of prior customer support tickets”, claim 6, 13, and 19 recite “wherein the customer support ticket comprises an Information Technology ticket as part of a root cause analysis for one or more Information Technology issues under investigation”, claim 7 recites “wherein the one or more extracted features comprise one or more of a timestamp, a username of a user, additional details of the user, a geo-location of the user, a user site, and a network employed by the user.”, claims 8, 14, and 20 recite “wherein the identified related processed customer support tickets comprise one or more of previously processed customer support tickets and customer support tickets that are processed at substantially the same time as the obtained customer support ticket” further specify the data recited in the abstract idea and/or mathematical concepts for identifying related customer support tickets. Therefore, the dependent claims merely narrow the data described in the abstract idea.  Accordingly, these additional limitations do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (2019/0132191) in view of Andrassy (2020/0034689).

With respect to claims 1, 5, 9, 12, 15, and 18, 
a method, a system, and a computer program product (abstract: discloses a system and method for ticketing in information technology systems. Fig. 5: discloses a method for selecting suitable insights for incidents using machine learning. Fig. 8: discloses using machine learning for creating a suitability model.), comprising: 
a memory (¶ 0132: discloses a memory);

obtaining a customer support ticket (¶ 0091-0092: discloses at S510 a historical data set is obtained.  The historical data set includes a textual description of a respective incident.); 
extracting, using at least one processing device, a topic of the customer support ticket using a topic model based on natural language processing techniques (¶ 0093: discloses S510 includes extracting features including insight parameters and incident parameters. The insight parameters may include known root causes for incidents, textual descriptions of symptoms, and the like.); 
converting, using at least one processing device, the customer support ticket to a topic vector representation using the topic model (¶ 0095: discloses at S520 a suitability model is created using machine learning based on the historical data set.), wherein the topic vector representation identifies the extracted topic (¶ 0113: discloses keywords identified in the description) and comprises a list of words describing the topic based on a collection of processed customer support tickets (¶ 0113: discloses textual descriptions of tickets.); 
extracting, using said at least one processing device, one or more features from the customer support ticket (¶ 0113: discloses the extracted features may include a time of creation of ticket, user-name, IP address, etc.); 

Mann does not explicitly disclose the following limitations of generating, using said at least one processing device, a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features; applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets.
However, Andrassy which is pertinent in art to the claimed invention is related to a ticketing system adapted to retrieve and output a recommendation for a ticket having a maximum similarity score. (abstract)

applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets. (¶ 0049-0051: discloses the bidirectional LSTM networks can be used to provide representations for different textual descriptions of the received investigated ticket.  The representations provided by the bidirectional LSTM neural networks are supplied to a calculation unit which is configured to calculate a similarity score for similarities between the ticket using a predetermined similarity metric.)
wherein the machine learning similarity model comprises at least two Siamese networks (¶ 0049: discloses using a Siamese bi-directional LSTM neural network architecture) that determine whether at least two applied fingerprints of customer support tickets are related (¶ 0049: discloses the bidirectional LSTM networks can be used to provide representations for the different textual descriptions of the investigated ticket), based on the predefined similarity metric (¶ 0049: discloses the representations provided by the bidirectional LSTM neural networks are supplied to a calculation unit which is configured to calculate similarities for the ticket using a predetermined similarity metric comprising a Manhattan similarity metric.)

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the Siamese neural networks taught by Andrassy for the machine learning ranking techniques of Mann because both elements were known equivalents for identifying similarities between tickets within the ticketing system art.  The substitution would have resulted in the predictable result of recommending similar tickets among historical tickets.

With respect to claim 2, Mann does not explicitly discloses the method of claim 1, 
However, Andrassy discloses:
wherein the topic model employs Latent Dirichlet Allocation techniques. (¶ 0003: discloses using machine learning and statistical tools such as Latent Dirichlet Allocation for documents clustering and cosine similarity to first learn document topics “representation” in a generative and unsupervised paradigm and then the similarity is computed using topical features or latent representations learned.)


With respect to claims 3, 10, and 16, the combination of Mann and Andrassy discloses the method, system, and computer program product, 
wherein the topic model distinguishes different words used to describe related incidents. (¶ 0093: Mann discloses the insight parameters may include known root causes for incidents, textual descriptions of symptoms, the textual descriptions of the incidents may be determined by crawling for textual content.)

With respect to claims 4, 11, 17, the combination of Mann and Andrassy discloses the method, system, and computer program product, 
wherein the topic model is trained over the collection of prior customer support tickets. (¶ 0031, 0106, 0131: Mann discloses a root cause for an incident may be determined by a machine learning model trained to identify root causes of incidents.)

With respect to claims 6, 13, and 19, the combination of Mann and Andrassy discloses the method, system, and computer program product, 


With respect to claim 7, the combination of Mann and Andrassy discloses the method of claim 1, 
wherein the one or more extracted features (¶ 0113: Mann discloses ticket metadata) comprise one or more of a timestamp (¶ 0113: Mann discloses a time of creation of the ticket), a username of a user (¶ 0113: Mann discloses username), additional details of the user, a geo-location of the user, a user site, and a network employed by the user. (¶ 0113: Mann discloses IP address)

With respect to claims 8, 14, and 20 the combination of Mann and Andrassy discloses the method, system, and computer program product, 
wherein the identified related processed customer support tickets comprise one or more of previously processed customer support tickets and customer support tickets that are processed at substantially the same time as the obtained customer support ticket. (¶ 0062, 0114-0117: Mann discloses the machine learning algorithm is configured to perform machine-learned ranking to identify similar tickets among the historical tickets.  


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guerra US 2020/0089761
Wu US 2018/0365417
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624